          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


THE NATURAL PERSON         )
MOORISH AMERICAN NATIONAL  )
ANTONE “QAWI” BATES-BEY    )
(EX REL. ANTONE DWON       )
BATES),                    )
                           )
              Plaintiff,   )
                           )
-vs-                       )                       Case No. CIV-19-985-F
                           )
THE STATE OF OKLAHOMA, THE )
OKLAHOMA REGISTRAR OF      )
VITAL STATISTICS, and THE  )
STATE CAPITOL OF OKLAHOMA, )
                           )
              Defendants.  )

                                       ORDER

      On November 5, 2019, the court entered an order denying plaintiff’s Motion
for Leave to Proceed on Appeal Without Prepayment of Costs or Fees. Doc. no. 12.
In so doing, the court, following DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th
Cir. 1991), found that plaintiff’s motion should be denied because he had not
demonstrated the existence of a reasoned, nonfrivolous argument in support of his
appeal.
      The court is currently in receipt of plaintiff’s “Affidavit of Fact Writ of Error,”
“Affidavit of Financial Statement (Exercise of Constitution – Secured Right),” and
“Affidavit of Fact Writ of Discovery.” Doc. nos. 13, 14, and 15. Upon review, it
appears that plaintiff seeks reconsideration of the court’s ruling and the affidavits
are construed as a motion to reconsider the court’s November 5, 2019 order denying
plaintiff’s Motion for Leave to Proceed on Appeal Without Prepayment of Costs or
Fees. The court, however, finds that reconsideration of its order is not warranted.
“Grounds warranting a motion to reconsider include (1) an intervening change in the
controlling law, (2) new evidence previously unavailable, and (3) the need to correct
clear error or prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d
1005, 1012 (10th Cir. 2000). In the court’s view, none of these grounds are present.
Consequently, the court finds that plaintiff’s motion to reconsider should be denied.
To the extent plaintiff is seeking any other relief with his affidavits, the court
concludes that plaintiff has failed to demonstrate justification for any such relief and
the relief will be denied.
      Although the court has denied plaintiff’s Motion for Leave to Proceed on
Appeal Without Prepayment of Costs or Fees and has denied reconsideration of that
ruling, the court advises plaintiff that he is not without recourse. Rule 24(a)(5) of
the Federal Rules of Appellate Procedure provides that “[a] party may file a motion
to proceed on appeal in forma pauperis in the court of appeals within 30 days after
service of the notice” of the district court’s denial of plaintiff’s motion. “The motion
must include a copy of the affidavit filed in the district court [which accompanied
plaintiff’s Motion for Leave to Proceed on Appeal Without Prepayment of Costs or
Fees] and the district court’s statement of reasons for its action. If no affidavit was
filed in the district court, the party must include the affidavit prescribed by Rule
24(a)(1)[, Fed. R. App. P].” Rule 24(a)(5), Fed. R. App. P. Thus, plaintiff,
complying with the procedures set forth in Rule 24(a)(5), may file a new motion
with the Tenth Circuit Court of Appeals within the specified 30-day period seeking
leave to proceed on appeal without prepayment of fees or costs.
      Accordingly, plaintiff’s “Affidavit of Fact Writ of Error,” “Affidavit of
Financial Statement (Exercise of Constitution – Secured Right),” and “Affidavit of
Fact Writ of Discovery,” all filed November 13, 2019 and all construed as a motion

                                           2
to reconsider the court’s November 5, 2019 order denying plaintiff’s Motion for
Leave to Proceed on Appeal Without Prepayment of Costs or Fees (doc. nos. 13, 14,
and 15), is DENIED. To the extent plaintiff is seeking any other relief with his
affidavits, the relief is also DENIED.
        IT IS SO ORDERED this 15th day of November, 2019.




19-0985p003.docx




                                         3
